Exhibit 10.2

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT dated as of October 31, 2007 (this
“Agreement”), by and between ACUITY BRANDS, INC., a Delaware corporation
(“Parent”), and ZEP INC., a Delaware corporation (“SpinCo”).

WITNESSETH:

WHEREAS, Parent and SpinCo are parties to an Agreement and Plan of Distribution
of even date herewith (the “Distribution Agreement”);

WHEREAS, in connection with the transactions contemplated by the Distribution
Agreement, Parent and SpinCo wish to enter into this Agreement for purposes of
continuity and transition; and

WHEREAS, SpinCo desires to cause Parent to provide the Services set forth on
Schedule A to SpinCo, and Parent is willing to provide such Services, and Parent
desires to cause SpinCo to provide the Services set forth on Schedule B to
Parent, and SpinCo is willing to provide such Services, all on the terms and
conditions set forth below.

NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual covenants contained herein, agree as follows:

SECTION 1. SPECIFIC DEFINITIONS.

In addition to the terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms have the respective meanings set forth below:

“Applicable Rate” shall mean the rate of interest per annum announced from time
to time by JPMorgan Chase Bank, N.A., as its prime lending rate.

“Auditing Standard No. 2” shall mean Auditing Standard No. 2, as adopted by the
Public Company Accounting Oversight Board, and any successor thereto, including
Auditing Standard No. 5.

“Force Majeure Events” shall have the meaning assigned to such term in
Section 7.4.

“Loss” shall mean all losses, liabilities, damages, claims, demands, judgments
or settlements of any nature or kind, known or unknown, fixed, accrued, absolute
or contingent, liquidated or unliquidated, including all reasonable costs and
expenses (legal, accounting or otherwise as such costs are incurred) relating
thereto.



--------------------------------------------------------------------------------

“Parent Services” shall mean those transitional services to be provided by
Parent to SpinCo set forth on Schedule A hereto to assist SpinCo in operating
SpinCo’s business.

“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

“Services” shall mean, collectively, the Parent Services and the SpinCo
Services.

“SOX §404” shall have the meaning assigned to such term in Section 8.

“SpinCo Services” shall mean those transitional services to be provided by
SpinCo to Parent set forth on Schedule B hereto to assist Parent in operating
Parent’s business.

“Standard of Care” shall have the meaning assigned to such term in
Section 2.2(a).

“Termination Month” shall have the meaning set forth in Section 4.5.

SECTION 2. SERVICES.

2.1 Services.

(a) Parent shall provide to SpinCo each Parent Service for the term set forth
opposite the description of such Parent Service in Schedule A. Additional
services may be provided to SpinCo by Parent if such arrangement is agreed to in
writing and executed by Parent and SpinCo.

(b) SpinCo shall provide to Parent each SpinCo Service for the term set forth
opposite the description of such SpinCo Service in Schedule B. Additional
services may be provided by SpinCo to Parent if such arrangement is agreed to in
writing and executed by Parent and SpinCo.

2.2 Standard of Service.

(a) In performing the Services, Parent and SpinCo shall provide substantially
the same level of service and use substantially the same degree of care as their
respective personnel provided and used in providing such Services prior to the
date hereof, subject in each case to any provisions set forth on Schedule A or
Schedule B with respect to each such Service (as applicable, the “Standard of
Care”).

(b) Notwithstanding the foregoing, each party shall comply with the provisions
of all applicable federal, state, and local laws, ordinances, regulations, and
codes

 

- 2 -



--------------------------------------------------------------------------------

(including procurement of required permits or certificates) in fulfillment of
their obligations under this Agreement.

SECTION 3. LICENSES AND PERMITS.

Each party warrants and covenants that all duties and obligations (including
with respect to Parent, all Parent Services and with respect to SpinCo, all
SpinCo Services) to be performed hereunder shall be performed in compliance with
all material applicable federal, state, provincial and local laws, rules and
regulations. Each party shall obtain and maintain all material permits,
approvals and licenses necessary or appropriate to perform its duties and
obligations (including with respect to Parent, the Parent Services and with
respect to SpinCo, the SpinCo Services) hereunder and shall at all times comply
with the terms and conditions of such permits, approvals and licenses.

SECTION 4. PAYMENT.

4.1 Service Fees.

(a) In consideration for the provision of each of the Parent Services, SpinCo
shall pay to Parent the fee set forth for such Parent Service on Schedule A.

(b) In consideration for the provision of each of the SpinCo Services, Parent
shall pay to SpinCo the fee set forth for such SpinCo Service on Schedule B.

4.2 Costs and Expenses.

(a) In addition to the fees payable in accordance with Section 4.1(a), SpinCo
shall reimburse Parent for all reasonable and necessary out-of-pocket costs and
expenses (including postage and other delivery costs, telephone, telecopy and
similar expenses) incurred by Parent with respect to third parties in connection
with the provision of Parent Services to SpinCo pursuant to the terms of this
Agreement or paid by Parent on behalf of SpinCo.

(b) In addition to the fees payable in accordance with Section 4.1(b), Parent
shall reimburse SpinCo for all reasonable and necessary out-of-pocket costs and
expenses (including amounts for premiums, claims, fees, postage and other
delivery costs, telephone, telecopy and similar expenses) incurred by SpinCo
with respect to third parties in connection with the provision of SpinCo
Services to Parent pursuant to the terms of this Agreement or paid by SpinCo on
behalf of Parent.

4.3 Invoices.

(a) Parent will invoice SpinCo in U.S. dollars in accordance with Schedule A for
any fees and out-of-pocket expenses payable by SpinCo pursuant to this
Agreement. SpinCo shall pay each such invoice received by electronic funds
transfer within the time frame set forth on Schedule A with respect to the
applicable invoice.

 

- 3 -



--------------------------------------------------------------------------------

(b) SpinCo will invoice Parent in U.S. dollars in accordance with Schedule B for
any fees and out-of-pocket expenses payable by Parent pursuant to this
Agreement. Parent shall pay each such invoice received by electronic funds
transfer within the time frame set forth on Schedule B with respect to the
applicable invoice.

4.4 Late Payment. Any amount not paid when due shall be subject to a late
payment fee computed daily at a rate equal to the Applicable Rate.
Notwithstanding the foregoing, in the event a party disputes the accuracy of any
invoice, a party shall pay the undisputed portion of such invoice as provided
herein, and the parties hereto will promptly meet and seek to resolve the
disputed amount of the invoice. Each party agrees to pay the other party’s
reasonable attorneys’ fees and other costs incurred in collection of any amounts
owed to such other party hereunder and not paid when due. Notwithstanding
anything to the contrary contained herein, in the event either party fails to
make a payment when due hereunder, and such failure continues for a period of 30
days following delivery of written notice to such non-paying party of such
failure, the other party shall have the right to cease provision of Services to
such non-paying party until such overdue payment (and any applicable late
payment fee accrued with respect thereto) is paid in full. Such right of the
party providing Services shall not in any manner limit or prejudice any of such
party’s other rights or remedies in the event of the non-paying party’s failure
to make payments when due hereunder, including any rights or remedies pursuant
to Section 7.

4.5 Fees, Etc. Upon Termination of Services. In the event of a termination of
Services pursuant to Section 7.1, with respect to the calendar month in which
such Services cease to be provided (the “Termination Month”), the recipient of
such Services shall be obligated to pay a pro rata share of the fee for such
Service set forth on Schedule A or Schedule B, as applicable, equal to the
product of (a) the fee set forth on Schedule A or Schedule B, as applicable,
multiplied by (b) a fraction, the numerator of which is the number of days in
the Termination Month such Services are provided, and the denominator of which
is 30.

SECTION 5. LIABILITY; INDEMNIFICATION.

5.1 Indemnification by Recipient.

(a) SpinCo agrees to indemnify, defend and hold Parent harmless from and against
any Loss to which Parent may become subject arising out of, by reason of or
otherwise in connection with the provision hereunder by Parent of Parent
Services, other than Losses resulting from Parent’s willful misconduct or
material breach of its obligations pursuant to this Agreement. Notwithstanding
any provision in this Agreement to the contrary, SpinCo shall not be liable
under this Section 5.1 for any consequential, special or punitive damages
(including lost profits), except to the extent that such consequential, special
or punitive damages relate to a Loss resulting from a Third-Party Claim (as
defined in the Distribution Agreement).

(b) Parent agrees to indemnify, defend and hold SpinCo harmless from and against
any Loss to which SpinCo may become subject arising out of, by reason of or
otherwise in connection with the provision hereunder by SpinCo of SpinCo
Services, other than Losses resulting from SpinCo’s willful misconduct or
material breach of its obligations pursuant to this

 

- 4 -



--------------------------------------------------------------------------------

Agreement. Notwithstanding any provision in this Agreement to the contrary,
Parent shall not be liable under this Section 5.1 for any consequential, special
or punitive damages (including lost profits), except to the extent that such
consequential, special or punitive damages relate to a Loss resulting from a
Third-Party Claim (as defined in the Distribution Agreement).

5.2 Indemnification by Provider.

(a) Parent agrees to indemnify, defend and hold SpinCo harmless from and against
any Loss to which SpinCo may become subject arising out of, by reason of or
otherwise in connection with the provision hereunder by Parent of Parent
Services to SpinCo where such Losses resulted from Parent’s willful misconduct
or material breach of its obligations pursuant to this Agreement.

(b) SpinCo agrees to indemnify, defend and hold Parent harmless from and against
any Loss to which Parent may become subject arising out of, by reason of or
otherwise in connection with the provision hereunder by SpinCo of SpinCo
Services to Parent where such Losses resulted from SpinCo’s willful misconduct
or material breach of its obligations pursuant to this Agreement.

5.3 Procedures for Indemnification. Any indemnification claims made hereunder
shall be made in accordance with Article III of the Distribution Agreement.

5.4 Limitation of Liability. A breach of the Standard of Care not involving
willful misconduct shall not constitute a material breach of a party’s
obligations for purposes of Section 5.1 or Section 5.2. In the event of the
provision of Services in breach of the Standard of Care not involving willful
misconduct, the sole remedy of the claiming party shall be that, at the option
of the claiming party, the breaching party shall either: (a) perform again the
particular Service performed in breach of the Standard of Care at no cost to the
other party or (b) give the other party a refund of the portion of the Service
fees attributable to the cost of performance of the Service provided in breach
of the Standard of Care.

SECTION 6. CONFIDENTIALITY.

Subject to Section 8 of this Agreement, each party shall keep confidential the
Schedules to this Agreement and all information received from the other party
regarding the Services, including any information received with respect to
Parent or SpinCo, and to use such information only for the purposes set forth in
this Agreement unless otherwise agreed to in writing by the party from which
such information was received. In the event a party is required by any court or
legislative or administrative body (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigation demand or similar
process) to disclose any confidential information provided pursuant to this
Agreement, the party shall provide the other party with prompt notice of such
requirement in order to afford the other party an opportunity to seek an
appropriate protective order or other remedy. However, if the other party is
unable to obtain or does not seek such protective order and the party required
to disclose the confidential information is, in the opinion of its counsel,
legally compelled to disclose such confidential information, disclosure of such
information may be made without liability under this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

The covenants in this Section 6 shall survive any termination of this Agreement
indefinitely with respect to information qualifying as a trade secret under
applicable law and for a period of three years from the date such termination
becomes effective with respect to all other information.

SECTION 7. TERM.

7.1 Duration.

(a) Subject to Sections 6, 7.2, 7.3 and 7.4, the term of this Agreement shall
commence on the date hereof and shall continue in full force and effect with
respect to each Service until the earlier of (i) the expiration of the duration
or term period assigned to such Service on Schedule A or Schedule B (if no
duration or term period is assigned to such Service on Schedule A or Schedule B,
then the expiration date for such Service shall be the eighteen month
anniversary of the date hereof), or (ii) the termination of such Service in
accordance with Section 7.1(b).

(b) Each party acknowledges that the purpose of this Agreement is for Parent to
provide the Parent Services to SpinCo on an interim basis until SpinCo can
perform the Parent Services for itself, and for SpinCo to provide the SpinCo
Services to Parent on an interim basis until Parent can perform the SpinCo
Services for itself. Accordingly, each of Parent and SpinCo shall use its
commercially reasonable efforts to make or obtain such approvals, permits and
licenses and implement such systems, as shall be necessary for it to provide the
appropriate Services for itself as promptly as practicable. As SpinCo becomes
self-sufficient or engages other sources to provide any Parent Service, SpinCo
shall be entitled to release Parent from providing any or all of the Parent
Services hereunder by delivering a written notice thereof to Parent at least 30
days prior to the effective date of release of such Parent Service(s). At the
end of such 30 day period (or such shorter period as may be agreed by the
parties), Parent shall discontinue the provision of the Parent Services
specified in such notice and any such Parent Services shall be excluded from
this Agreement, and Schedule A shall be deemed to be amended accordingly. As
Parent becomes self-sufficient or engages other sources to provide any SpinCo
Service, Parent shall be entitled to release SpinCo from providing any or all of
the SpinCo Services hereunder by delivering a written notice thereof to SpinCo
at least 30 days. At the end of such 30 day period (or such shorter period as
may be agreed by the parties), SpinCo shall discontinue the provision of the
SpinCo Services specified in such notice and any such SpinCo Services shall be
excluded from this Agreement, and Schedule B shall be deemed to be amended
accordingly. Notwithstanding anything contained herein to the contrary, if
SpinCo delivers a notice under this Section 7.1(b) with respect to Parent
Services provided under the heading “Employee Benefits” or “ADP” on Schedule A,
then SpinCo shall reimburse Parent for the reasonable incremental out-of-pocket
costs and expenses incurred by Parent as a result of such action by SpinCo.

7.2 Early Termination by Parent.

(a) Parent may terminate this Agreement by giving written notice to SpinCo if
SpinCo shall default in the performance of any of its material obligations
under, or breach any of its warranties set forth in, this Agreement, and such
default or breach shall continue and not be

 

- 6 -



--------------------------------------------------------------------------------

remedied for a period of 30 days after Parent has given written notice to SpinCo
specifying such default or breach and requiring it to be remedied.

(b) In lieu of exercising any rights it may have under Section 7.2(a) above,
Parent may terminate the provision of any SpinCo Service (and Schedule B shall
be deemed amended accordingly) by giving written notice to SpinCo if SpinCo
shall default in the performance of any of its material obligations with respect
to such SpinCo Service, and such default shall continue and not be remedied for
a period of 30 days after Parent has given written notice to SpinCo specifying
such default and requiring it to be remedied.

7.3 Early Termination by SpinCo.

(a) SpinCo may terminate this Agreement by giving written notice to Parent if
Parent shall default in the performance of any of its material obligations
under, or breach any of its warranties set forth in, this Agreement and such
default or breach shall continue and not be remedied for a period of 30 days
after SpinCo has given written notice to Parent specifying such default or
breach and requiring it to be remedied.

(b) In lieu of exercising any rights it may have under Section 7.3(a) above,
SpinCo may terminate the provision of any Parent Service (and Schedule A shall
be deemed amended accordingly) by giving written notice to Parent if Parent
shall default in the performance of any of its material obligations with respect
to such Parent Service, and such default shall continue and not be remedied for
a period of 30 days after SpinCo has given written notice to Parent specifying
such default and requiring it to be remedied.

7.4 Suspension Due to Force Majeure. In the event the performance by SpinCo or
Parent of their respective duties or obligations hereunder is interrupted or
interfered with by reason of any cause beyond its reasonable control, including
fire, storm, flood, earthquake, explosion, war, strike or labor disruption,
rebellion, insurrection, quarantine, act of God, boycott, embargo, shortage or
unavailability of supplies, riot, or governmental law, regulation or edict
(collectively, the “Force Majeure Events”), the party affected by such Force
Majeure Event shall not be deemed to be in default of this Agreement by reason
of its nonperformance due to such Force Majeure Event, but shall give prompt
written notice to the other party of the Force Majeure Event. The party affected
by the Force Majeure Event shall cooperate with the other party in obtaining, at
the other party’s sole expense, an alternative source for the affected Services,
and the other party shall be released from any payment obligation to the party
affected by the Force Majeure Event with respect to such Services during the
period of such Force Majeure Event. Additionally, upon and during the occurrence
of a Force Majeure Event, at the sole option of the party receiving the Services
affected by the Force Majeure Event, the term of this Agreement shall be tolled
with respect to any Services that are not being provided by a third party.

7.5 Consequences on Termination. In the event this Agreement expires or is
terminated in accordance with this Section 7, then (a) all Services to be
provided will promptly cease, (b) each of Parent and SpinCo shall promptly
return all confidential information received from the other party in connection
with this Agreement (including the return of all information

 

- 7 -



--------------------------------------------------------------------------------

received with respect to the Services or products of Parent or SpinCo, as the
case may be), without retaining a copy thereof, and (c) each of Parent and
SpinCo shall honor all credits and make any accrued and unpaid payment to the
other party as required pursuant to the terms of this Agreement, and no rights
already accrued hereunder shall be affected.

SECTION 8. RECORDS; SOX ACCESS.

(a) Retention of Records. Each of the parties shall create and, for a period of
six (6) years after the termination or expiration of this Agreement, maintain
full and accurate books in connection with the provision of the Services, and
all other records relevant to this Agreement, and upon reasonable notice from
the other party shall make available for inspection and copy by such other
party’s agents such records during reasonable business hours.

(b) SOX Access.

 

  (i) Upon request of either party, with reasonable advance notice, the
non-requesting party shall provide reasonable access to its books, records,
accountants, accountants’ work papers, personnel and facilities for the purpose
of the requesting party’s testing and verification of the effectiveness of the
other party’s controls with respect to the Services as is reasonably necessary
to enable the management of the requesting party to comply with its obligations
under §404 of the Sarbanes-Oxley Act of 2002 and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder (collectively,
“SOX §404”) and to enable the requesting party’s independent public accounting
firm to attest to and report on the assessment of the management of the
requesting party in accordance with SOX §404 and Auditing Standard No. 2, or as
required by the requesting party’s external auditors. In lieu of providing such
access, a party may, in its sole discretion, instead furnish the requesting
party with a type II SAS 70 report. A party is not required to furnish a
requesting party access to any information other than information that relates
specifically to the Services.

 

  (ii) Without limiting the generality of, and in order to give effect to, the
foregoing provisions of Section 8(b)(i):

 

  A. the parties will cooperate, prior to the Distribution Date and from time to
time thereafter, to identify the significant processes of each other for
purposes of Auditing Standard No. 2 and used by a party in connection with the
provision of the Services to each other under this Agreement;

 

  B.

to the extent not already in place, the parties will develop and maintain
comprehensive procedures to adequately test,

 

- 8 -



--------------------------------------------------------------------------------

 

evaluate and document the design and effectiveness of its controls over their
significant processes;

 

  C. in the event any deficiencies are found as a result of the testing, the
parties will cooperate in good faith to develop and implement commercially
reasonable action plans and timetables to remedy such deficiencies and/or
implement adequate compensating controls;

 

  D. in connection with providing the access contemplated by Section 8(b)(i),
the parties will cooperate and assist their respective auditors in performing
any process walkthroughs and process testing that such auditors may reasonably
request of the significant processes; and

 

  E. in the event that Sections 8(b)(ii)A-D do not reasonably enable a party to
comply with its obligations under SOX §404 and enable a party’s registered
public accounting firm to attest to and report on the assessment by the
management of the party in accordance with SOX §404 and Auditing Standard No. 2,
then upon reasonable notice, a party will be permitted to conduct, at its own
expense, an independent audit of the other party’s controls with respect to the
Services solely to the extent necessary to accomplish such purpose or purposes.

SECTION 9. DISPUTE RESOLUTION.

9.1 Dispute Resolution under Distribution Agreement. Any dispute arising out of
or relating to the performance, breach or interpretation of this Agreement shall
be handled in accordance with Article V of the Distribution Agreement.

9.2 Continuity of Service and Performance. Unless otherwise agreed herein or in
writing, the parties will continue to provide Services and honor all other
commitments under this Agreement and each Ancillary Agreement (as defined in the
Distribution Agreement) during the course of dispute resolution pursuant to the
provisions of this Section 9 with respect to all matters not subject to such
dispute, controversy or claim.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 10. NOTICES.

All notices and other communications hereunder shall be in writing, shall
reference this Agreement and shall be hand delivered or mailed by registered or
certified mail (return receipt requested) (and, as a courtesy and not a
requirement, shall also be sent by electronic message transmission) to the
parties at the following addresses (or at such other addresses for a party as
shall be specified by like notice) and will be deemed given on the date on which
such notice is received:

To Parent:

Acuity Brands, Inc.

1170 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30309

Attention: Barry R. Goldman

Telephone: 404-853-1400

Email: barry.goldman@acuitybrands.com

To SpinCo:

Zep Inc.

4401 Northside Parkway

Suite 700

Atlanta, Georgia 30327

Attention: C. Francis Whitaker, III

Telephone: 404-352-1680

Email: frank.whitaker@acuitysp.com

SECTION 11. MISCELLANEOUS.

11.1 Waivers, Modifications, Amendments. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by SpinCo, on the one hand, and Parent, on
the other hand, or in the case of a waiver, by the party against whom the waiver
is to be effective. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and in addition to other or further
remedies provided by law or equity.

11.2 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF GEORGIA.

 

- 10 -



--------------------------------------------------------------------------------

11.3 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person, corporation,
partnership or other entity or any circumstance, is invalid and unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (b) the remainder of this Agreement
and the application of such provision to other persons, corporations,
partnerships or other entities or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any jurisdiction.

11.4 Reference; Interpretation. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.” Unless the context otherwise requires, references
in this Agreement to Sections and Schedules shall be deemed references to
Sections of, and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision of this Agreement. This Agreement shall not
be construed against either party as the principal drafter hereof.

11.5 Entire Agreement. This Agreement (including all Schedules hereto) contains
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

11.6 Assignment. Neither Parent nor SpinCo may, directly or indirectly, assign
or subcontract, or attempt to assign or subcontract, any of its rights or
obligations hereunder, in whole or in part, by operation of law or otherwise,
except as contemplated by Schedule A or Schedule B or except with the prior
written consent of the other party; it being understood that such consent shall
not be unreasonably withheld if Parent or SpinCo assigns or subcontracts the
Agreement to one of its Affiliates (as defined in the Distribution Agreement)
with the financial and other resources and expertise to perform all of the
obligations of such party hereunder. Any attempted assignment or delegation not
in compliance with the forgoing shall be null and void and of no effect. Nothing
contained herein shall prevent a party from providing Services through or with
the assistance of third parties whom such party regularly used to provide such
Services prior to the date hereof.

11.7 Binding Effect. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns, if any, and except as
provided herein, shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns, if any.

 

- 11 -



--------------------------------------------------------------------------------

11.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

11.9 No Agency or Partnership. In performing Services, each party providing
Services is an independent contractor for the other party and has no authority
to bind recipient of the Services. Nothing in this Agreement will create, or
will be deemed to create, a partnership, joint venture or the relationship of
principal and agent or of employer and employee between the parties.

11.10 Provisions Unaffected. Nothing contained in this Agreement shall affect
the rights and obligations of Parent and SpinCo pursuant to the Distribution
Agreement.

[Signature begin on the next page]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on
behalf of the parties as of the date first herein above written.

 

ACUITY BRANDS, INC. By:  

/s/ Vernon J. Nagel

Name:   Vernon J. Nagel Title:   President and Chief Executive Officer ZEP INC.
By:  

/s/ John K. Morgan

Name:   John K. Morgan Title:   President and Chief Executive Officer